t c memo united_states tax_court paul e hathaway and brenda j hathaway petitioners v commissioner of internal revenue respondent docket no filed date petitioner husband p was a traveling sales representative in and for a company that manufactured and distributed men's clothing t t did not control and did not have the right to control the manner or means by which p solicited sales p had a substantial investment in facilities and bore substantially_all the expenses of his sales activities p also bore the risk of loss from his sales activities p and t had a permanent working relationship although terminable at the will of either party p received employee-type benefits from t held p was an independent_contractor and was not an employee in and sec_62 i r c walter t hart for petitioners jeffrey a schlei for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income tax1 against petitioners as follows year deficiency dollar_figure big_number after concessions by both sides the issue for decision is whether petitioner paul e hathaway hereinafter sometimes referred to as hathaway a traveling sales representative was a common_law_employee a statutory_employee or an independent_contractor in and of the total deficiencies determined dollar_figure for and dollar_figure for are alternative_minimum_tax under sec_55 the remaining amounts are income_tax under sec_1 unless indicated otherwise all section and subtitle references are to sections and subtitles of the internal_revenue_code_of_1986 as in effect for the years in issue the parties reached the following agreements for if respondent's determination is sustained then petitioners may claim a schedule c expense deduction in the amount of dollar_figure see sec_62 petitioners may claim on schedule c cost_of_goods_sold in the amount of dollar_figure petitioners may claim a net ie after subtracting percent of adjusted_gross_income schedule a business_expense deduction in the amount of dollar_figure and petitioners may claim a schedule a medical_expense_deduction in the amount of dollar_figure for if respondent's determination is sustained then petitioners may claim a schedule c expense deduction in the amount of dollar_figure petitioners may claim a schedule a interest_expense_deduction in the amount of dollar_figure and petitioners may claim a net schedule a business_expense deduction in the amount of dollar_figure findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioners resided in urbandale iowa background beginning in and during the years in issue hathaway was a traveling sales representative for the apparel group ltd and its predecessor companies enro shirt co inc damon creations inc and carnegie creations d b a b d baggies were part of the apparel group ltd the term tag will be used hereafter to apply to the apparel group ltd its predecessors and its constituents or any of them petitioner brenda j hathaway did not work outside the home in and during the years in issue tag was in the business of manufacturing clothing wholesale distribution and warehousing of domestic and imported men's clothing and retail sales of clothing hathaway was a traveling sales representative in wholesale distribution of men’s clothing to retail customers and was employed by tag to work for an indefinite period of time hathaway’s fall sales season began in mid-january and ran through mid-june his spring sales season began in mid-august and ran through the end of november during the years in issue tag had about sales representatives tag hired only professional experienced sales representatives and had a very low turnover rate for sales representatives most of tag’s sales representatives had been with tag for more than years tag assigned sales territories to its sales representatives these sales territories were exclusive if a sales representative other than the one assigned to a territory made a sale in that territory then the sales representative to whom the territory was assigned would receive the commission for that sale before hathaway’s assigned sales territory was kansas nebraska and iowa early in hathaway’s sales territory was expanded to include north and south dakota wyoming and about percent4 of minnesota hathaway effectuated most of his sales when traveling in this territory before tag hired hathaway hathaway was living in lexington kentucky and was another company’s sales representative for kentucky and southern indiana hathaway originally was expected to replace either tag’s southern california sales representative or tag’s seattle washington sales representative however when hathaway came on board tag’s oklahoma sales representative was ill hathaway was assigned to learn the oklahoma territory and the southern california and seattle plans were scratched after the previous oklahoma sales representative died that man’s brother who had the iowa territory was asked to take over oklahoma and hathaway was asked to take over iowa the parties stipulated that hathaway’s assigned sale sec_4 territory included percent of minnesota our finding contrary to the stipulation is in accord with hathaway’s trial testimony which was not objected to at the trial this factual point does not affect our analysis or conclusions he also maintained showrooms see infra where he solicited sales during the years in issue tag did not require its sales representatives to use particular sales techniques or to use specific materials in making sales presentations or finding customers tag did not give any sales training to hathaway during the years in issue or at any previous time tag sales representatives used their own creativity and experience to create sales tag did not have the right to change the method by which its sales representatives solicited sales tag did not mandate the time during which its sales representatives were to solicit sales or the portion of their assigned territories on which they were to concentrate sales representatives used their own business judgment regarding the scheduling of their time tag did not provide leads on prospective customers to its sales representatives sales representatives were not required to pursue or report on leads most of hathaway’s customer base was generated through his efforts there were very few tag customers in the iowa-based territory when hathaway took it over in tag had two sales meetings each year and encouraged but did not require its sales representatives to attend those sales meetings sales procedure manual tag provided a sales procedure manual to its sales representatives the sales procedure manual details the way in which orders are to be placed with tag but does not describe the manner in which sales representatives are to solicit sales in or when there was a change in tag’s ownership a sales procedure manual was given to hathaway parts of the sales procedure manual were revised from time to time the version of the sales procedure manual that was in effect during the years in issue was last revised in date hathaway did not consult the sales procedure manual from about date until well after the end of the years in issue the sales procedure manual states that sales representatives are asked to submit their schedules and must submit their vacation requests to the national sales manager however these provisions were not followed by tag’s sales representatives nor were these requirements enforced by tag the sales procedure manual also states that sales representatives are not authorized to accept cancellations of orders or agree to returns and that tag reserves the right to refuse any return that does not have an authorized return sticker in practice however tag accepted their sales representatives’ recommendations as to cancellations and returns communication with tag hathaway communicated to tag the orders he had solicited by writing these orders on a scratch pad then forwarding the scratch pad entries to his order writers the order writers then documented the orders on forms provided by tag and sent the forms to tag when a tag sales representative opened a new account the sales representative was required to fill out a credit report for that prospective customer tag sales representatives were not required to submit to tag any other types of reports apart from placing orders hathaway communicated with tag on an irregular basis he spoke to tag’s comptroller and national sales manager primarily when he had a problem with a customer hathaway also called on tag’s national sales manager for example to meet with a potential customer's upper-level management when he closed a contract with a major company tag’s national sales manager had final approval when a special arrangement with respect to price service or advertising was requested by a major company events such as these might cause hathaway to communicate with tag as often as three times in a week or as rarely as once a month compensation and benefits tag paid its sales representatives on a commission basis calculated on the amount and cost of merchandise shipped by tag not based on the orders a sales representative placed with tag the commissions a sales representative earned were put into a reserve tag then paid its sales representatives a draw against the previously earned commissions in the reserve on a semimonthly basis on a semiannual basis august and february any commissions exceeding the draw less items bought from tag see table infra p were paid to the sales representative in the rare situation when a sales representative had not earned any commissions and thus would not have any commissions in reserve that sales representative ordinarily would not receive a semimonthly draw tag issued to hathaway forms w-2 showing compensation paid in the amounts of dollar_figure and dollar_figure for and respectively tag withheld federal income taxes and social_security f i c a taxes from these amounts tag also issued to hathaway forms showing noncash items provided by tag in the amounts of dollar_figure and dollar_figure for and respectively see table infra p hathaway participated in tag’s pension_plan and tag provided to hathaway long-term disability insurance and life_insurance all fully funded by tag tag also funded two-thirds of his medical insurance benefits expenses during the years in issue hathaway and tag’s other sales representatives were responsible for paying their own expenses for traveling lodging telephone and food however tag paid part of hathaway’s moving_expenses in when he relocated to iowa see supra note tag tag sales representatives and retail distributors of tag merchandise shared the expense of advertising tag provided its sales representatives with order forms swatch cards and envelopes preaddressed to tag tag did not supply its sales representatives with any other materials or equipment nor did tag reimburse its sales representatives for business-related expenses hathaway spent about dollar_figure-dollar_figure per year for all of his tools of the trade such as sample cases hanging bags traveling racks business cards and stationery hathaway incurred the costs of maintaining business quarters one located at his home in iowa and another at the hyatt regency mart in minneapolis minnesota he invested about dollar_figure to build and furnish a 650-square-foot dual-purpose office and showroom onto his house in the showroom hathaway had forms display tables and full glass racks he used the showroom to display tag's merchandise to customers in iowa in the office hathaway had a desk computer and printer tables bookshelf system computer printer fax machine copy machine and filing cabinets during the last months of hathaway sublet showroom and office space in the hyatt regency mart in minneapolis from another tag sales representative at a rate of dollar_figure per month he spent about dollar_figure to outfit the minneapolis facility with display and office equipment on date hathaway entered into a direct lease of a suite in the same minneapolis facility for a term from date through date hathaway incurred the cost of going to apparel shows per year where he displayed tag merchandise and solicited orders these apparel shows cost hathaway between dollar_figure-dollar_figure per show for showroom rental fees and promoters' fees hathaway’s total costs including hiring assistants to help set up displays may have run to dollar_figure for some shows hathaway also paid dollar_figure per year to be a member of the bureau of wholesale sales representatives membership in this organization was required in order to participate in certain apparel shows tag's sales representatives also incurred the cost of hiring people to assist them in their sales activities during the years in issue hathaway employed order writers and people to assist him at apparel shows tag knew that their sales representatives hired assistants and encouraged their sales representatives to do so however tag did not screen assistants hired by their sales representatives hathaway spent a total of dollar_figure and dollar_figure for these business_expenses in and respectively in addition to the above expenses hathaway bought sales materials and equipment from tag tag then deducted the costs of those items from the commissions that tag paid to hathaway on a semiannual basis and tag issued to hathaway forms in the amounts of these costs the following table lists the costs of items hathaway bought from tag in and item samples co-op advertising sales aids sample insurance office supplies swatch book personal invoices enro dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure total b d baggies dollar_figure -- dollar_figure -- -- -- dollar_figure dollar_figure item samples co-op advertising sample insurance swatch book mdse giveway johnston chargeback billonier's label charge -- enro damon dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total neckwear dollar_figure -- -- -- -- -- dollar_figure b d baggies dollar_figure dollar_figure -- -- -- -- -- dollar_figure hathaway ran the risk of incurring a loss as explained supra tag sales representatives' commissions were a function of what tag shipped as opposed to orders placed thus if the costs a tag sales representative incurred in soliciting sales were greater than the commissions generated because for whatever reason an order was not shipped then that sales representative operated at a loss tag did not reimburse its sales representatives for such losses a tag sales representative also could incur a loss as the result of guaranteeing an account as explained supra tag sales representatives were required to submit to tag credit reports on prospective customers tag then checked the prospective customer's credit history and if favorable extended credit to that customer bore any risk of loss and received payment on the account on some occasions tag asked hathaway if he would be willing to guarantee a prospective customer’s credit over the years there were three occasions when hathaway guaranteed a prospective customer’s credit and payment was not forthcoming hathaway had to bear the losses resulting from his guarantees sales for other companies some of tag's sales representatives also handled lines of merchandise from other companies tag knew that some of its sales representatives handled other lines of merchandise but did not actively discourage this practice sales representatives for tag however were permitted to handle other manufacturers’ lines of merchandise only if those lines did not conflict with any line of tag merchandise tag management made the decision as to whether a line of merchandise was conflicting in and while hathaway was a sales representative for tag he also handled a gloves line for gates-mills inc for which he received commissions in the amounts of dollar_figure and dollar_figure in and respectively gates-mills inc is unrelated to tag tag knew that hathaway handled the sale of apparel for other manufacturers termination tag could have terminated hathaway’s position as a sales representative at any time likewise hathaway could have terminated his position with tag at any time however if a sales representative terminated his or her services or if tag dismissed a sales representative then that sales representative would receive commissions on only percent of that sales representative's as-yet-unshipped orders tag retained the commissions on percent of unshipped orders to cover the cost of orders that may be held back for credit reasons or for any other reason the order might be unshippable tax returns petitioners filed initial and amended joint tax returns for and on their initial and tax returns petitioners reported most of hathaway’s tag sales representative expenses as employee business_expenses itemized on schedule a petitioners filed their amended and tax returns on date on these amended tax returns petitioners shifted the business_expenses from schedule a to schedule c and explained as follows taxpayer paul e hathaway is a full-time travelling salesman as described in sec_3121 of the internal_revenue_code and he is therefore not an employee for purposes of sec_62 and tag withheld dollar_figure and dollar_figure as f i c a taxes from the commission compensation tag paid to hathaway for and respectively petitioners did not show any self-employment_tax liabilities on their initial and tax returns sec_1402 ultimate finding of fact hathaway was an independent_contractor in and opinion hathaway’s status as either an independent_contractor statutory_employee or common_law_employee determines whether petitioners properly deducted all of hathaway’s trade_or_business_expenses above_the_line sec_62 as in petitioners’ sec_62 provides in pertinent part as follows sec_62 adjusted_gross_income defined a general_rule --for purposes of this subtitle subtitle a income taxes the term adjusted_gross_income means in the case of an individual gross_income minus the following deductions trade and business deductions --the deductions allowed by this chapter which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee certain trade_or_business deductions of employees -- a reimbursed expenses of employees --the deductions allowed by part vi sec_161 and following which consist of expenses paid_or_incurred by the taxpayer in connection with the performance by him of services as an employee under a reimbursement or other expense allowance arrangement with his employer the fact that the reimbursement may be provided by a third party shall not be determinative of whether or not the preceding sentence applies b certain expenses of performing artists -- the deductions allowed by sec_162 which consist of expenses paid_or_incurred by a qualified_performing_artist in connection with the performances by him of services in the performing arts as an employee continued amended tax returns or whether petitioners are required to deduct substantially_all of those expenses see supra note below_the_line as in petitioners’ initial tax returns see sec_62 more than percent of the deficiencies in dispute in the instant case results from the impact of this issue on the calculation of the alternative_minimum_tax sec_56 see supra note substantially_all the remainder of the deficiencies results from the application of the 2-percent floor on miscellaneous_itemized_deductions sec_67 unlike the usual situation in employment-status cases respondent does not contend even in the alternative that hathaway is subject_to self-employment taxes sec_1401 petitioners contend that hathaway was a statutory_employee under sec_3121 in and and thus by operation of revrul_90_93 1990_2_cb_33 petitioners properly reflected hathaway’s business-related income and expenses on schedule c in calculating adjusted_gross_income under sec_62 in the alternative petitioners contend that hathaway was an independent_contractor in and also entitling petitioners to use schedule c to reflect hathaway’s business-related income and expenses in calculating adjusted_gross_income under sec_62 continued respondent contends that hathaway was a common_law_employee in and and thus was required to report his income as wages and to deduct allowable expenses as itemized_deductions subject_to the limitations of sec_67 we agree with petitioners that hathaway was an independent_contractor although paragraphs and of sec_62 make the income_tax treatment of a taxpayer’s trade_or_business expense deductions depend on whether the taxpayer is perform ing services as an employee subtitle a does not define employee under these circumstances we apply common_law rules to determine whether an individual is an employee 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir in making this determination we look to the general common_law of agency and not the law of any particular state nationwide mut ins co v darden u s pincite n citing with approval 490_us_730 whether a taxpayer is an independent_contractor or a common_law_employee is a question of fact 570_f2d_278 8th cir weber v commissioner t c pincite or a mixed question of fact and law 862_f2d_751 9th cir affg 89_tc_225 petitioners have the burden of proving error in respondent’s notice_of_deficiency determination that hathaway was a common_law_employee rule a 290_us_111 professional executive leasing inc v commissioner t c pincite among the relevant factors in determining the nature of an employment relationship are the following the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the taxpayer's opportunity for profit or loss the permanency of the relationship between the parties to the relationship the principal's right of discharge whether the work performed is an integral part of the principal's business what relationship the parties believe they are creating and the provision of benefits typical of those provided to employees nlrb v united insurance co 390_us_254 professional executive leasing inc v commissioner f 2d pincite t c pincite weber v commissioner t c pincite 64_tc_974 no one in self-employment_tax cases we apply common_law principles to determine whether the taxpayer is an employee because the statute directs us to do so sec_1402 sec_3121 64_tc_974 the instant case is not a self-employment_tax case rather it is a sec_62 case see supra text at note sec_62 does not involve a statutory instruction to use common_law principles we use common_law principles in the instant case for the reasons explained by the supreme court in nationwide mut ins co v continued factor is determinative rather all the incidents of the relationship must be weighed and assessed nationwide mut ins co v darden u s pincite nlrb v united insurance co u s pincite 388_f2d_74 8th cir weber v commissioner t c pincite a degree of control the principal's right to control the manner in which the taxpayer's work is performed ordinarily is the single most important factor in determining whether a common_law employment relationship exists azad v united_states f 2d pincite 104_tc_140 weber v commissioner t c pincite in order for a principal to retain the requisite control_over the details of a taxpayer's work the principal need not stand over the taxpayer and direct every move made by that person weber v commissioner t c pincite professional executive leasing inc v commissioner t c pincite simpson v commissioner t c pincite in continued darden 503_us_318 thus darden and simpson illustrate two different routes applicable to different types of cases that lead to the same result--that is that common_law principles are to be used to determine whether a person is an employee in both sec_62 cases and self-employment_tax cases once we arrive at the conclusion that common_law principles are to be used in the instant sec_62 case it is evident that the self-employment_tax statute is in_pari_materia with sec_62 for this purpose and it is appropriate to use self-employment_tax case opinions in the instant case to analyze what common_law principles mean as applied to the question of whether an individual is a common_law_employee addition the degree of control necessary to find employee status varies according to the nature of the services provided weber v commissioner t c pincite finally we must consider not only what actual control is exercised but also what right of control exists as a practical matter professional executive leasing inc v commissioner f 2d pincite t c pincite- weber v commissioner t c pincite tag did not control or have the right to control the manner in which hathaway conducted his sales activities the means by which hathaway solicited sales or the results to be obtained tag did not require its sales representatives to use particular sales techniques or specific materials in making sales presentations or finding customers tag did not provide sales training or require its sales representative to attend sales meetings tag's sales representatives were left entirely to their own devices with respect to the manner in which they solicited sales and the scheduling of their time tag did not provide leads to its sales representatives nor did tag require its sales representatives to pursue or report on leads importantly tag did not have the right to change the method by which its sales representatives solicited sales tag did not require reports from its sales representatives nor did tag prohibit its sales representatives from carrying other non-conflicting lines of merchandise see simpson v commissioner t c pincite sales representatives hired assistants at their own discretion and incurred the cost of paying those assistants respondent overstates the role of the sales procedure manual contending that the sales procedure manual dictates the manner in which sales representatives are to carry out their sales activities the sales procedure manual details the procedure for submitting orders to tag it does not provide direction with respect to the manner in which tag's sales representatives are to solicit sales we recognize that the sales procedure manual states that sales representatives are to submit their schedules and vacation requests to the national sales manager however these requirements are toothless as they are not followed by tag sales representatives nor are they enforced by tag hathaway testified that the requirement that sales representatives submit their 4-week schedules every weeks to the national sales manager is unworkable as he usually is not able to predict where he is going to be in a given week these requirements also lack substance in light of the fact that sales representatives use their own business judgment with respect to the scheduling of their time and the fact that sales representatives occasionally miss sales meetings because they are on vacation further even if these requirements were followed and enforced they would not represent control by tag with respect to the manner or means by which sales representatives solicit sales likewise even if tag enforced the requirements that sales representatives not accept unauthorized cancellations or agree to returns those requirements would not represent control by tag with respect to the manner or means by which its sales representatives solicited sales in those respects the sales procedure manual's statements on cancellations and returns are parallel to the sales manual's instructions for the placing of orders with tag we reject respondent's contention that hathaway was under the supervision of tag's national sales manager the national sales manager's role was not so much to supervise sales representatives as it was to be a status representative for tag when dealing with the upper-level management of major companies or when a sales representative had a problem with a customer tag's national sales manager facilitated sales he did not supervise or direct the sales activities of tag's sales representatives we also reject respondent's contention that tag's assignment of exclusive sales territories to its sales representatives represents control by tag at least part of the reason that the sales territories were exclusive was to protect each sales representatives' earning capacity and thus support the profits of tag tag's lack of control and lack of right to control the manner and means by which hathaway solicited sales strongly support a finding that hathaway was an independent_contractor not an employee of tag b investment in facilities and sales materials and equipment hathaway made a substantial investment in facilities and bore substantially_all the expenses of his sales activities the record is not clear with respect to when the investment was made but hathaway spent about dollar_figure to build and furnish a dual- purpose office and showroom onto his house hathaway spent about dollar_figure in to rent and outfit a showroom in minneapolis hathaway spent dollar_figure in and dollar_figure in for sales material and equipment his business quarters apparel shows and assistants in addition hathaway bought dollar_figure and dollar_figure worth of sales material and equipment from tag in and respectively see table supra p tag did not reimburse hathaway for any of these expenses tag provided to hathaway minimal supplies specifically order forms swatch cards and envelopes preaddressed to tag hathaway’s substantial investment in facilities and sales material and equipment especially relative to the minimal supplies provided by tag supports a finding that hathaway was an independent_contractor not an employee of tag c opportunity for profit or loss hathaway ran the risk of incurring a loss as the result of his sales activities as explained supra if a sales representative incurred expenses to solicit sales and for some reason the orders placed were unshippable then the sales representative would suffer a loss tag did not reimburse its sales representatives for such losses a tag sales representative also could suffer a loss as the result of guaranteeing the credit of a customer who failed to make payments this factor supports a finding that hathaway was an independent_contractor not an employee of tag d permanency of the relationship hathaway had been a tag sales representative since and was hired by tag to work for an indefinite period of time most of tag's sales representatives had been with the company for over years the permanency of the relationship between tag and tag's sales representatives would support a finding that hathaway was an employee of tag e tag's right of discharge the relationship between hathaway and tag was terminable at the will of either party some opinions regard this as an indicator of employee status however it is not clear in the context of the instant case that tag would not have the same right to discharge an independent_contractor thus this element appears to be of little significance in the instant case f integral part of business tag is in the business of wholesale distribution of domestic and imported men's clothing tag's sales representatives are tag's key connection with its customers this factor would support a finding that hathaway was an employee of tag g relationship tag and hathaway believed they had created hathaway and arthur penn who had been a tag sales representative for years and tag's national sales manager and senior vice president for years testified that as sales representatives for tag they considered themselves independent contractors not employees of tag hathaway’s testimony however is contradicted by the fact that petitioners initially reported most of hathaway’s business_expenses on schedule a a letter dated date written by tag's controller theresa hinton indicates that she was told by rita shumate head of tag's auditing department that hathaway was an employee however a letter dated date also written by theresa hinton indicates that for the first quarter of tag considered hathaway an independent agent tag issued to hathaway forms w-2 and withheld federal income taxes and f i c a taxes from his commissions the withholding of subtitle c taxes by tag on behalf of hathaway is consistent with a finding that hathaway was an employee of tag azad v united_states f 2d pincite weber v commissioner t c pincite notwithstanding hathaway’s and arthur penn's testimony and theresa hinton’s date letter the bulk of the evidence on this factor points to the conclusion that tag and hathaway believed that they had created a employer-employee relationship this factor would support a finding that hathaway was an employee of tag h provision of employee-type benefits7 hathaway participated in tag's pension_plan and tag provided to hathaway long-term disability insurance and life_insurance tag also funded two-thirds of hathaway’s medical insurance benefits the provision of these benefits would support a finding that hathaway was an employee of tag nlrb v united insurance co u s pincite azad v united_states f 2d pincite weber v commissioner t c pincite i conclusion the relationship between hathaway and tag had aspects that were characteristic of an employer and an employee and others on opening brief respondent contends for the first time that if hathaway is not a common_law_employee then the value of any benefits provided by tag to hathaway would be taxable as income to hathaway this matter has not been properly pleaded and thus we shall not consider it here 64_tc_989 characteristic of a principal and an independent_contractor after weighing the above factors giving particular weight to the lack of control and lack of right to control that tag had over its sales representatives and hathaway’s substantial investments and unreimbursed expenses we conclude that hathaway was an independent_contractor and not a common_law_employee in and we hold for petitioners on this issue in revrul_90_93 1990_2_cb_34 respondent announced the position that a person described in sec_3121 commonly referred to as a statutory_employee is not an employee for purposes of sec_62 and sec_67 the parties cast much of their presentation in terms of sec_3121 because of our determination that in and hathaway was an independent_contractor for purposes of sec_62 hathaway’s trade_or_business_expenses are deductible above_the_line on schedule c and need not be relegated to schedule a this result would not be changed no matter how we were to rule on the sec_3121 issue and so we decline to rule on that issue in the instant case to take account of the parties’ agreements decision will be entered under rule
